


Exhibit 10.04

     AGREEMENT OF AMENDMENT NO. 6

    THIS AGREEMENT OF AMENDMENT NO. 6 (this "Amendment") is dated as of June  ,
2001, effective as of May 29, 2001, among GENERAL ELECTRIC CAPITAL CORPORATION,
FOR ITSELF AND AS AGENT FOR CERTAIN PARTICIPANTS ("GE Capital"), GMAC COMMERCIAL
MORTGAGE CORPORATION ("GMAC CMC") and ALADDIN GAMING, LLC ("Aladdin Gaming").

    GE Capital and Aladdin Gaming have heretofore executed that certain
Facilities Agreement, dated as of June 26, 1998, as amended (the "Facilities
Agreement"), and pursuant thereto that certain Master Lease Agreement, dated as
of June 26, 1998, (the "Lease Agreement;" and together with the Facilities
Agreement being sometimes hereinafter collectively referred to as the
"Agreements"). Capitalized terms used herein without definition shall have the
meaning given them in the Agreements.

    NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties agree as follows:

    SECTION 1. AMENDMENTS TO FACILITIES AGREEMENT. The Facilities Agreement is
amended as follows:

    Section 1.1.  The definitions, and any amendments thereto, contained in that
certain Seventh Amendment to Credit Agreement, dated as of June 15, 2001,
effective as of May 29, 2001 ("Seventh Amendment"), are hereby incorporated into
the Facilities Agreement and the Agreements.

    Section 1.2.  The following proviso shall be added to the end of
Section 12(a)(3):

    "; provided, however, in no event shall such 30 day notice period apply to
any monetary obligation of the Sponsors under the Keep-Well Agreement, it being
expressly understood that performance by the Sponsors thereunder shall be
required in accordance with the terms of the Keep-Well Agreement."

    SECTION 2. Conditions to Effectiveness. This Amendment shall be and become
effective on the date (the "Effective Date") on which each of the following
conditions precedent shall have been satisfied.

    Section 2.1 Execution of Documents.  GE Capital and GMAC CMC have received
counterparts of (i) this Amendment executed by Authorized Representatives of
Aladdin Gaming and the Administrative Agent; (ii) the Seventh Amendment executed
by the Authorized Representative of the parties thereto; and (iii) delivery of
such other items required by GE Capital and GMAC CMC.

    Section 2.2 Incumbency, etc.  GE Capital and GMAC CMC shall have received a
certificate, dated as of the date of this Amendment, of an Aladdin Gaming
Authorized Representative:

(i)as to the incumbency and signatures of the Person or Persons authorized to
execute and deliver this Amendment and any instruments or agreements required
hereunder,

(ii)as to an attached copy of one or more resolutions or other authorizations of
the manager of Aladdin Gaming certified by the Authorized Representative of such
manager as being in full force and effect on the date hereof, authorizing the
execution, delivery and performance of this Amendment and any instruments or
agreements required hereunder, and

(iii)that the Organizational Documents of Aladdin Gaming have not been modified
since the date on which they were last delivered to GE Capital,

upon which certificate GE Capital and GMAC CMC may conclusively rely until they
shall have received a further certificate of an Authorized Representative of
Aladdin Gaming canceling or amending such prior certificate.

--------------------------------------------------------------------------------

    Section 2.3 Fees.  All reasonable fees and costs and expenses of Ober,
Kaler, Grimes & Shriver and other professionals employed by GE Capital and GMAC
CMC and all other reasonable expenses of the GE Capital and GMAC CMC in
connection with the negotiation, execution and delivery of this Amendment and
the transactions contemplated herein shall have been paid in full.

    Section 2.4  Satisfactory Legal Form. GE Capital and GMAC CMC shall have
received all information, approvals, opinions, documents or instruments as GE
Capital and GMAC CMC may have reasonably requested, and all documents executed
or submitted pursuant hereto by or on behalf of Aladdin Gaming shall be
reasonably satisfactory in form and substance to GE Capital and GMAC CMC.

    Section 2.5 Defaults.  After giving effect to the Seventh Amendment and this
Amendment, the following statements shall be true and correct: (i) to the best
knowledge of Aladdin Gaming, no act or condition exists which, with the giving
of notice or passage of time, would constitute a "Default" or "Event of Default"
(as defined in the Credit Agreement, the Facilities Agreement and the Discount
Note Indenture) and (ii) no material adverse change has occurred in the
financial condition, business, property, prospects or ability of Aladdin Gaming
to perform in all material respects its obligations under any Operative Document
or any of the documents evidencing and securing the FF&E Financing to which it
is a party.

    Section 2.6 Consents and Approvals.  All approvals and consents required to
be taken, given or obtained, as the case may be, by or from any Governmental
Instrumentality or another Person, or by or from any trustee (including, without
limitation, GE Capital and GMAC CMC and the Discount Note Indenture Trustee) or
holder of any Indebtedness or Obligation of Aladdin Gaming, that are necessary
or, in the reasonable opinion of GE Capital and GMAC CMC, advisable in
connection with the execution, delivery and performance of this Amendment, by
all parties hereto or thereto, shall have been taken, given or obtained, as the
case may be, shall be in full force and effect and the time for appeal with
respect to any thereof shall have expired (or, if an appeal shall have been
taken, the same shall have been dismissed) and shall not be subject to any
pending proceedings or appeals (administrative, judicial or otherwise) and shall
be in form and substance reasonably satisfactory to GE Capital and GMAC CMC.

    Section 2.7 Delivery of Amendment.  Aladdin Gaming shall have delivered this
Amendment to all Persons entitled under the Operative Documents to receive
delivery hereof.

    Section 2.8 Opinions.  GE Capital and GMAC CMC shall have received such
opinions of counsel as it deems necessary, dated as of the date of this
Amendment and addressed to GE Capital and GMAC CMC, which shall be in form and
substance satisfactory to GE Capital and GMAC CMC.

    SECTION 3. REPRESENTATIONS AND WARRANTIES. In order to induce GE Capital and
GMAC CMC to enter into this Amendment, Aladdin Gaming hereby reaffirms, as of
the date of this Amendment, its representations and warranties contained in
Section 8 of the Facilities Agreement and additionally represents and warrants
unto GE Capital and GMAC CMC as set forth in this Section 3.

    Section 3.1 Matters Pertaining to the Facilities Agreement and the Discount
Note Indenture.  Aladdin Gaming has performed in all material respects its
obligations under the Agreements and the Discount Note Indenture. After giving
effect to this Amendment and the Seventh Amendment, to the best knowledge of
Aladdin Gaming, no act or condition exists which, with the giving of notice or
passage of time, would constitute a "Default" or "Event of Default" (as defined
in the Credit Agreement, the Facilities Agreement and the Discount Note
Indenture). No material adverse change has occurred with respect to the
financial condition, business, property, prospects or ability of Aladdin Gaming
to perform in all material respects its obligations under any Operative Document
or the Facilities Agreement.

2

--------------------------------------------------------------------------------

    Section 3.2 Due Authorization, Non-Contravention, etc.  The execution,
delivery and performance by Aladdin Gaming of this Amendment and each other
document executed or to be executed by it in connection with this Amendment are
within Aladdin Gaming's powers, have been duly authorized by all necessary
action, and do not

(a)contravene Aladdin Gaming's Organizational Documents;

(b)contravene any contractual restriction binding on or affecting any of the
Aladdin Parties and/or the London Clubs Parties;

(c)contravene any court decree or order or Legal Requirement binding on or
affecting any of the Aladdin Parties and/or the London Clubs Parties; or

(d)result in, or require the creation or imposition of, any Lien on any property
of Aladdin Gaming, except as expressly permitted by the Operative Documents,

and GE Capital and GMAC CMC may conclusively rely on such representation and
warranty.

    Section 3.3 Government Approval, Regulation, etc.  No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other Person is required for the due execution,
delivery or performance by Aladdin Gaming or any other Person of this Amendment
or any other document to be executed by it or any other Person in connection
with this Amendment.

    Section 3.4 Validity, etc.  This Amendment constitutes, and each other
document executed by Aladdin Gaming in connection with this Amendment, on the
due execution and delivery thereof, will constitute, the legal, valid and
binding obligations of Aladdin Gaming enforceable in accordance with their
respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors
rights generally and by general principles of equity.

    Section 3.5 Limitation.  Except as expressly provided hereby, all of the
representations, warranties, terms, covenants and conditions of the Facilities
Agreement and each other Operative Document shall remain unamended and unwaived
and shall continue to be, and shall remain, in full force and effect in
accordance with their respective terms. The amendments and modifications set
forth herein shall be limited precisely as provided for herein, and shall not be
deemed to be a waiver of, amendment of, consent to or modification of any other
term or provision of the Credit Agreement, the Facilities Agreement, any
Operative Document, the Discount Note Indenture or other Instrument referred to
therein or herein, or of any transaction or further or future action on the part
of Aladdin Gaming or any other Person which would require the consent of GE
Capital and GMAC CMC, or the Discount Note Indenture Trustee or any other
Person.

    Section 3.6 Offsets and Defenses.  Aladdin Gaming has no offsets or defenses
to its obligations under the Agreements and no claims or counterclaims against
GE Capital or GMAC CMC.

    Section 3.7 Release by Aladdin Gaming.  (a) As an inducement to GE Capital
and GMAC CMC to enter into this Amendment, Aladdin Gaming hereby releases and
discharges GE Capital and GMAC CMC, and their respective successors and assigns,
and all officers, directors, employees, agents, representatives, insurers and
attorneys of each of them from all actions, counterclaims, causes of action,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims, and demands
whatsoever, in law, admiralty or equity, against GE Capital and GMAC CMC, and/or
their successors and assigns which Aladdin Gaming ever had, now has or hereafter
can, shall or may, have for, upon, or by reason of any matter, cause or thing
whatsoever from the beginning of the world to the day of the date of this
Amendment (the "Released Claims").

3

--------------------------------------------------------------------------------

    (b) In order to induce GE Capital and GMAC CMC to accept the release set
forth herein on behalf of, Aladdin Gaming represents that:

    (i)  such release constitutes a legal, valid and binding obligation of
Aladdin Gaming, enforceable against it in accordance with its terms. The
execution and delivery of, and the performance and compliance by Aladdin Gaming
with such release will not conflict with, or constitute on the part of Aladdin
Gaming a violation or breach of, or a default under, and will not require any
authorization, consent, approval or other action by, or any notice to, or filing
with any court or administrative body or any other Person pursuant to, any
mortgage, deed of trust, loan agreement, trust agreement or other agreement or
instrument to which Aladdin Gaming or any of its property is subject or any laws
and other governmental requirements; and

    (ii) Aladdin Gaming (A) has not sold, transferred, conveyed, abandoned or
otherwise disposed of any of the Released Claims, whether or not known,
suspected or claimed that Aladdin Gaming has, had or may have, against GE
Capital and GMAC CMC, and/or any of their successors, predecessors (including,
without limitation, all predecessors by virtue of merger) and assigns, as the
case may be and (B) has sought the advice of counsel with respect to the
execution and delivery of this Amendment and Aladdin Gaming understands the
legal implications with respect to the release set forth herein and the other
documents executed by Aladdin Gaming in connection herewith.

    (c) Aladdin Gaming hereby acknowledges that it may hereafter discover facts
in addition to or different from those which it now knows or believes to be true
with respect to the subject matter of the release set forth herein, but that it
is Aladdin Gaming's intention to, and it does, hereby fully, finally and forever
settle the Released Claims; in furtherance of such intention, Aladdin Gaming
acknowledges that the release set forth herein shall be and remain in effect as
a full and complete release, notwithstanding the subsequent discovery or
existence of any such additional or different facts.

    SECTION 4. MISCELLANEOUS PROVISIONS.

    Section 4.1. Ratification of and References to the Facilities
Agreement.  This Amendment shall be deemed to be an amendment to the Facilities
Agreement, and the Facilities Agreement, as amended by this Amendment, shall
continue in full force and effect and is hereby ratified, approved and confirmed
in each and every respect. All references to the Facilities Agreement in any
other document, instrument, agreement or writing shall hereafter be deemed to
refer to the Facilities Agreement, as amended by this Amendment.

    Section 4.2 Headings.  The various headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

    Section 4.3 Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE.

    Section 4.3 Cross-References.  References in this Amendment to any Article
or Section are, unless otherwise specified, to such Article or Section of this
Amendment.

    Section 4.5 Operative Document.  This Amendment is an Operative Document
executed pursuant to the Facilities Agreement and shall (unless otherwise
expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Facilities Agreement.

    Section 4.6 Successors and Assigns.  This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

4

--------------------------------------------------------------------------------

    Section 4.7 Counterparts.  This Amendment may be executed by the parties
hereto in any number of counterparts and on separate counterparts, each of which
shall be an original but all of which together shall constitute one and the same
instrument.

    Section 4.8 Reservation of Rights.  Aladdin Gaming agrees that this
Amendment and GE Capital and GMAC CMC's consent thereto either before or after
the date hereof shall not constitute (x) a waiver or forbearance by GE Capital
and GMAC CMC under any of the Operative Documents, (y) the acceptance by GE
Capital and GMAC CMC of any course of conduct by Aladdin Gaming, the Completion
Guarantors or any other Person, or (z) an agreement by GE Capital and GMAC CMC
to amend any of the Operative Documents or waive any of the provisions thereof
without a corresponding amendment of the Senior Credit Agreement or waiver from
the Administrative Agent on behalf of the Lenders, as the case may be. Aladdin
Gaming further agrees that GE Capital and GMAC CMC reserve all rights, remedies
and options under the Operative Documents to require Aladdin Gaming to satisfy
in all respects the conditions relating to each Funding and perform all of its
obligations under the Operative Documents which are then due and owing or are
susceptible of performance, as the case may be.

    IN WITNESS WHEREOF, this Agreement of Amendment No. 6 Agreement has been
duly executed as of the date first above written.

 
   
ALADDIN GAMING, LLC   GENERAL ELECTRIC CAPITAL
CORPORATION, FOR ITSELF AND AS
AGENT FOR CERTAIN PARTICIPANTS By:
                                By:
                              Name:
                               Name:
                             Title:
                                Title:
                             
 
 
GMAC COMMERCIAL MORTGAGE
CORPORATION
 
 
By:
                                  Name:
                                 Title:
                             

PURSUANT TO SECTION 5.1(C) OF THAT CERTAIN INTERCREDITOR AGREEMENT DATED AS OF
JUNE 30, 1998, BY AND AMONG THE BANK OF NOVA SCOTIA, AS ADMINISTRATIVE AGENT,
GENERAL ELECTRIC CAPITAL CORPORATION, FOR ITSELF AND AS AGENT FOR CERTAIN
PARTICIPANTS, AND ALADDIN GAMING, LLC, THE UNDERSIGN CONSENTS TO THE EXECUTION
OF THE FOREGOING AMENDMENT BY ALADDIN GAMING, LLC.

 
   
    THE BANK OF NOVA SCOTIA,
As Administrative Agent
 
 
By:
                                  Name:
                                 Title:
                             

5

--------------------------------------------------------------------------------
